Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to a final Office action mailed on 08/10/2021 ("08-10-21 Final OA"), the Applicant canceled rejected claims 13 and 14 on 11/10/2021. 
Currently, previously-indicated allowable claims 1-12 and 21-24 are pending. 

Response to Arguments
Applicant's cancelation of claim 14 has overcome the objection to the Drawings set forth on page 3 under line item number 1 of the 08-10-21 Final OA.
Applicant's cancelation of claims 13 and 14 have overcome the objection to claims 13 and 15 set forth on page 3 under line item number 2 of the 08-10-21 Final OA.
Applicant's cancelation of claim 14 has overcome over the 35 U.S.C. 112(b) rejection of claim 14 set forth on page 4 under line item number 3 of the 08-10-21 Final OA.
Applicant's cancelation of claim 13 has overcome the 35 U.S.C. 102(a)(1) rejection of claim 13 as being anticipated by previously-cited Kim set forth starting on page 4 under line item number 4 of the 08-10-21 Final OA.


Allowable Subject Matter
Claims 1-12 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and its dependent claims 2-12 are 21-24 are allowed for the same reason(s) as stated on page 7 under line item number 5 of the 08-10-21 Final OA. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 November 2021